Citation Nr: 0821735	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date, prior to April 
17, 2001, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which granted 
a claim for service connection for PTSD and assigned an 
evaluation of 30 percent, effective April 17, 2001.

The Board acknowledges that the veteran indicated on a 
January 2004 VA Form 9 Appeal that he would like to file a 
claim for entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  
This issue has not yet been adjudicated by the RO and is, 
therefore, referred back to the RO for consideration. 


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, sleep impairment, some memory loss, disturbances 
of motivation and mood, and difficulty establishing and 
maintaining effective relationships.

2.  The veteran filed an informal claim of entitlement to 
service connection for PTSD on April 17, 2001, more than one 
year following his separation from service, without having 
filed an informal or formal claim for PTSD prior to that 
date.

3.  The record does not reflect that the veteran met all 
eligibility criteria for the establishment of service 
connection for PTSD as of April 11, 1980.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation 50 percent, but no more, 
for PTSD have been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date prior to April 17, 
2001 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.130 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in March 2003, in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for the issue on 
appeal.  The March 2003 VCAA letter specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

The veteran appealed the initial evaluation assigned for his 
PTSD and he was subsequently informed, by way of a March 2006 
letter, as to the criteria for assigning appropriate 
disability ratings and awarding effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Additionally, the November 2005 statement of the case (SOC) 
specifically notified the veteran of the rating criteria 
considered in assigning a disability evaluation.

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, since VA's notice 
criteria was satisfied because the RO granted the veteran's 
claim for service connection, the Board finds that VA does 
not run afoul of the Court's recent holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service and VA medical records are in the file.  
The veteran has at no time referenced outstanding, available 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

The veteran was provided a medical examination for his PTSD 
most recently in June 2005.  The Board finds this examination 
report to be thorough and consistent with contemporaneous VA 
treatment records.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  Therefore, 
the examination in this case, in addition to the treatment 
records, provide an adequate record upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's PTSD more closely approximates the criteria for a 
50 percent rating.  A higher rating is not warranted at this 
time. 

The Board notes that the veteran underwent a VA examination 
in June 2005.  This VA examination report reflects that the 
veteran was alert and oriented as to person, place, and time.  
He was noted as having clear and goal-oriented speech and no 
evidence of hallucinations or delusions.  He reported having 
trouble sleeping and nightmares.  He also reported increased 
"startle" and irritability, and a decreased "desire".  He 
stated that, in the past, he was placed on certain 
medications, such as Celexa and Prozac, which made him 
irritable, aggressive, and an "outrageous person".  The 
veteran reported that he does not bathe 3 to 4 days out of 
the week and has some deterioration in his overall hygiene.  
He reported double-checking the doors after securing the 
house.  He reported an inability to recall important aspects 
of in-service traumas.  He denied suicidal or homicidal 
ideation.  

With regard to establishing and maintaining effective social 
relationships, the veteran has been married since 1973 and 
has two daughters.  See VA examination report, June 2005.  He 
has reported being emotionally unavailable to his daughters, 
but takes pride in his grandchildren.  Id.  The veteran has 
claimed to have few social interactions and feels detached 
and estranged from others.  Id.  He reported that he enjoyed 
reading, fishing, and gardening, but had recently given up 
these hobbies, prior to the June 2005 VA examination.  See VA 
examination report, June 2005.  In the report of that 
examination, the examiner assigned a GAF score of 45, which 
was based in part, on the veteran's social isolation and the 
fact that he had few friends.  However, the veteran's PTSD 
has clearly been shown to be manifested by difficulty 
establishing and maintaining social relationships, although 
it has not been shown to result in an inability to engage in 
such relationships.

With specific regard to establishing and maintaining 
effective work relationships, the veteran reported a history 
of difficultly maintaining employment, due to problems with 
authority figures and outbursts of uncontrollable anger.  See 
VA examination report, June 2005.  He has not worked since 
1984.  See Community Based Outpatient Clinic (CBOC) treatment 
record, September 2003.  He has stated that he could not 
continue to work for people who were "liars and cheats".  
Id.    
With regards to the veteran's reports of checking locks and 
poor hygiene, the Board notes that obsessional rituals that 
interfere with routine activities and neglect of personal 
appearance or hygiene are among the criteria for a 70 percent 
rating.  However, there is no indication in the evidence of 
record that the veteran has obsessional rituals so severe as 
to interfere with routine activities.  In addition, the 
veteran has repeatedly been described as being neatly groomed 
in VA treatment records.  See CBOC treatment records, 
December 2001, November 2003, September 2004, and March 2005.  
VA treatment records also repeatedly show the veteran to be 
alert, oriented, cooperative, pleasant, and future oriented, 
with logical and coherent speech, and "okay" insight and 
judgment, in spite of consistent reports of depression.   See 
CBOC treatment records, November 2003, March 2004, September 
2004, November 2004, and March 2005.

Upon review of the medical evidence of record, the Board 
concludes that the veteran's PTSD does more nearly 
approximate the criteria for an initial 50 percent rating.  
It is true that at no point in the medical evidence of record 
was it noted that the veteran had difficulty understanding 
complex commands; panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
impairments of short-term and long-term memory; impaired 
judgment; or impaired abstract thinking, as required for a 50 
percent rating.  However, it has been shown to be manifested 
by some memory loss, a flattened affect, difficulty 
maintaining effective relationships, and disturbances of 
motivation and mood.  

The Board further finds, however, that the preponderance of 
the medical evidence of record does not support an evaluation 
in excess of 50 percent.  In essence, the Board concludes 
that the veteran does not manifest symptomatology of the 
severity to warrant a higher, 70 percent evaluation.  He has 
exhibited no cognitive abnormalities, and he has been 
consistently observed to be cooperative, alert, and oriented, 
and absent speech, thought, or perception disorders.  No 
hallucinations or delusions have been observed, and he has 
evidenced no suicidal or homicidal ideations.  He has not 
been shown to exhibit spatial disorientation and the medical 
evidence does not show that he neglects his personal 
appearance or hygiene.

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 45 at the 
June 2005 VA examination.  According to the GAF scale, scores 
ranging from 41 to 50 can reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 47.  However, in this case, 
the examiner explained that the GAF score was based on 
evidence of marked difficulty in occupational stability, 
social isolation, but fair reality testing.  The examiner 
acknowledged the veteran's report that he was unable to work 
due to his PTSD, but the examiner did not make such a finding 
himself.  The Board believes that a marked degree of 
occupational instability, as found by the examiner, is 
already contemplated by a 50 percent rating under this 
criteria, which is indicative of occupational impairment with 
reduced reliability and productivity due to symptoms such as 
difficulty in establishing effective work relationships, 
difficulty understanding complex commands, and disturbances 
of motivation and mood.

Furthermore, as mentioned above, the GAF score is just one 
factor considered in evaluating severity of a disability and 
is not dispositive.  As noted, the veteran does not exhibit 
any of the symptoms required for a 70 percent evaluation, or 
higher.  For these reasons, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 50 percent at any time during the 
pendency of this claim.  See Fenderson, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment for this 
time period beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board has considered the examiner's finding 
that the veteran's PTSD results in "marked difficulty in 
occupational stability."  However, while the provisions of 
38 C.F.R. § 3.321(b) specify marked interference with 
employment as an example of an exceptional case that is not 
contemplated by the regular schedule standards, the Board 
notes that, in this case, marked occupational impairment 
appears to actually specifically contemplated by the 
applicable rating criteria.  As noted, a 50 percent rating 
under Diagnostic Code 9411 is indicative of occupational 
impairment with reduced reliability and productivity due to 
symptoms such as difficulty in establishing effective work 
relationships, difficulty understanding complex commands, and 
disturbances of motivation and mood.  As discussed in detail 
above, the Board finds that this criteria has been met, and a 
50 percent rating was awarded herein.

Thus, under the circumstances of this case, the Board finds 
that the veteran's disability picture is not shown to present 
such an exceptional or unusual case so as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the requirements 
for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the evidence supports an initial 
increased rating of 50 percent, but that the preponderance of 
the evidence is against the claim for an initial rating 
higher than 50 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application.  See Fenderson, supra.



2.  Entitlement to an earlier effective date, prior to April 
17, 2001, for the grant of service connection for PTSD and 
the assignment of a 30 percent evaluation.

The veteran claims that an earlier effective date, prior to 
April 17, 2001, should be assigned for the grant of service 
connection for PTSD.  The veteran has alleged that an earlier 
effective date should be assigned, due to the fact that he 
received treatment for anxiety during service.  See 
Appellant's Brief, June 2008.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2007).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  The effective date of an 
award of disability compensation based on a claim to reopen 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(ii), (r) (2007).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2007).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that April 
17, 2001, is the correct date for the grant of service 
connection for PTSD.  While the veteran has alleged that he 
is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.

On April 17, 2001, the RO received the veteran's claim for 
service connection for PTSD.  After being denied service 
connection for PTSD in November 2002 and June 2003 rating 
decisions, the veteran was granted service connection for his 
PTSD in a July 2005 rating decision and assigned a 30 percent 
rating, effective April 17, 2001.

As there is no evidence of a formal or informal claim of 
service connection for PTSD being received prior to April 17, 
2001, the Board finds that April 17, 2001, is the earliest 
date permissible under the provisions of 38 U.S.C. 5110(a) 
and 38 C.F.R. § 3.400 for the award of service connection for 
PTSD.

The Board notes that the diagnosis of PTSD, Diagnostic Code 
9411, was added to the rating schedule, effective April 11, 
1980. VAOPGCPREC 26-97 (July 16, 1997).  VAOPGCPREC 26-97 
concluded that the addition of PTSD to the rating schedule in 
1980 is considered a liberalizing VA issuance for the 
purposes of 38 C.F.R. § 3.114 (a).  However, it does not 
authorize a retroactive award for every grant of service 
connection for PTSD.  The effective date of an award made 
pursuant to a liberalizing act shall be fixed in accordance 
with the facts found.  Entitlement to an earlier effective 
date is not warranted unless the veteran met all the 
eligibility criteria for PTSD on the effective date of the 
liberalizing law and such eligibility existed continuously 
from that date to the date of claim.  Thus, while the 
addition of Diagnostic Code 9411 for PTSD may be considered a 
liberalizing issuance, a retroactive effective date cannot be 
assigned unless the evidence established that the veteran 
developed PTSD as of April 11, 1980, and that the disability 
continued up to the date that the claim for compensation was 
filed or April 2001.  See VAOPGCPREC 26- 97.

The Board has reviewed the evidence of record and notes that 
the veteran was treated for anxiety during service.  In an 
August 1972 rating decision, the RO noted the veteran's in-
service treatment for anxiety and denied the veteran's claim 
for service connection for a nervous condition.  The medical 
evidence of record reveals no treatment for PTSD, or a 
psychiatric condition of any kind, from approximately 1972 
until 2001.  

As the claims folder contains no evidence of record with 
respect to receipt of a claim for service connection for PTSD 
until April 2001 and no evidence of record of treatment for 
or diagnosis of PTSD, or any other psychiatric disability, 
from 1972 until 2001, the Board finds that it would not be 
reasonable to conclude that "all eligibility criteria" for 
service connection for PTSD were met on April 11, 1980, or at 
any time prior to April 2001.  Accordingly, entitlement to an 
earlier effective date under VAOPGCPREC 26- 97 is not 
warranted.




ORDER

Entitlement to an initial evaluation of 50 percent for PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an earlier effective date, prior to April 17, 
2001, for the grant of service connection for PTSD is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


